DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the handheld lighter" in line 8 before “a handheld lighter” is introduced in line 10.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the removable lighter receptacle" in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether Applicant is referring to the lighter receptacle of claim 11, line 4 because claim 11 does not specify that the lighter receptacle is removable.
Claims 12, 14-16, and 18 are rejected by dependence. 
Claim 19 recites the limitation "the handheld lighter" in lines 6-7 before “a handheld lighter” is introduced in line 7.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “a basin with an internal cavity” in lines 2-3 and “an internal cavity of the basin” in line 5. It is unclear if Applicant intends to refer to one internal cavity or multiple different internal cavities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 10499687) in view of May (US 4595905).
Claim 1. Cook discloses a water pipe 100 having a lighter holder attachment accessory 200. The water pipe 100 comprises a tubular stem 102 (chamber pipe) with a mouthpiece 104 at its top end and a water compartment 106 (basin defining an internal cavity) at the opposite end (Column 5, lines 3-21; Figure 1). A user places a small 
Cook does not disclose a lighter receptacle integrated with the basin so as to extend into the internal cavity of the basin.
May discloses an automatic smoker’s alarm apparatus comprising housing 14 (basin) with a socket 48 (lighter receptacle) for receiving a cigarette lighter 50 therein for storage purposes (Column 4, lines 30-42).
Since Cook teaches the existing need for water pipe users to attach a lighter to the water pipe so the lighter does not get separated from the water pipe and misplaced or lost (Column 1, lines 45-56). However, one of ordinary skill in the art before the effective filing date would have recognized that lighter storage sockets which are known in the art, such as that disclosed by May, offer the added benefit being integral with the water pipe itself, unlike the attachment apparatus of Cook which can itself be detached and misplaced or lost. Thus, it would have been obvious to one of ordinary skill in the art to modify the water pipe of Cook to add a lighter socket which extends into the internal cavity of the basin as taught by May (Figures 3 and 4).
Claim 2. Modified Cook discloses that the bottom of the water compartment is shaped to support the water pipe upright on a support surface (Cook Column 1, lines 25-26; Figure 1).
Claim 3. Modified Cook discloses that the socket 48 is designed to accommodate a cigarette lighter and could be redesigned to accommodate almost any 
Claim 5. Modified Cook discloses that the socket 48 is oriented to extend into the interior of the basin to position the lighter at an angle between 30 and 90 degrees from a bottom surface of the basin (May Figures 3 and 4 where the angle between the bottom surface of housing 14 and the socket 48 is less than 90 degrees and more than 30 degrees).
Claim 6. Modified Cook discloses that the attachment component 202 is configured such that the lighter 300 is positioned adjacent (less than 90 degrees of rotation or less around the peripheral surface) the bowl of the water pipe (wherein the bowl is shown but not numbered in Figures 2 and 5 of Cook) (Cook Figures 2 and 5).
Claim 7. Modified Cook discloses pin 66 (removable dampening member) which extends longitudinally of the plunger 58 and through a hole 68 in the side wall of the socket 48 so as to be able to contact the size of the lighter 50, as seen in FIG. 4. When the user removes the lighter 50 from the socket 48, the compression spring 62 will shift the plunger 58 to the position shown in FIG. 3. In this position the feeler pin 66 obstructs the lighter 50 from returning to the bottom of the socket 48. In other words, the lighter 50 does not seat on the bottom of the socket but instead is suspended partially out of the socket in a raised position (May Column 4, lines 43-63).
Claim 8. Modified Cook discloses that socket 48 (lighter receptacle) is formed integrally as a unitary piece of housing 14 (basin) (May Figures 1, 3, and 4).
Claims 9 and 10. Modified Cook discloses that socket 48 (lighter receptacle) is formed integrally as a unitary piece of housing 14 (basin) (May Figures 1, 3, and 4). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the socket separable from the housing (basin), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP § 2144.04(V)(C)). Furthermore, it would have been obvious to one of ordinary skill in the art that if the socket 48 (lighter receptacle) and housing 14 (basin) are separable, they should be engaged with a fluid-tight seal so that liquid contained in the housing 14/water compartment 106 cannot leak from the opening which receives the socket 48.

Claim 11. Cook discloses forming a water pipe 100 having a lighter holder attachment accessory 200. The water pipe 100 comprises a tubular stem 102 (chamber pipe) with a mouthpiece 104 at its top end and a water compartment 106 (basin defining an internal cavity) at the opposite end (Column 5, lines 3-21; Figure 1). A user places a small quantity of the smoking material in a bowl removably mounted on the exposed end of a down stem which is installed through the wall of a water compartment of the water pipe into a quantity of water therein (Column 1, lines 19-16; Figure 1 where the bowl is shown but not numbered).
Cook does not disclose integrating a lighter receptacle with the basin so as to extend into the internal cavity of the basin.

Since Cook teaches the existing need for water pipe users to attach a lighter to the water pipe so the lighter does not get separated from the water pipe and misplaced or lost (Column 1, lines 45-56). However, one of ordinary skill in the art before the effective filing date would have recognized that lighter storage sockets which are known in the art, such as that disclosed by May, offer the added benefit being integral with the water pipe itself, unlike the attachment apparatus of Cook which can itself be detached and misplaced or lost. Thus, it would have been obvious to one of ordinary skill in the art to modify the water pipe of Cook to add a lighter socket which extends into the internal cavity of the basin as taught by May (Figures 3 and 4).
Claim 12. Modified Cook discloses that socket 48 (lighter receptacle) is formed integrally as a unitary piece of housing 14 (basin) (May Figures 1, 3, and 4).
Claim 13. Modified Cook discloses that socket 48 (lighter receptacle) is formed integrally as a unitary piece of housing 14 (basin) (May Figures 1, 3, and 4). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the socket separable from the housing (basin), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP § 2144.04(V)(C)). Furthermore, it would have been obvious to one of ordinary skill in the art that if the socket 48 (lighter receptacle) and housing 14 (basin) are separable, they should be engaged with a fluid-tight seal so that liquid contained in 
Claim 14. Modified Cook discloses pin 66 (removable dampening member) which extends longitudinally of the plunger 58 and through a hole 68 in the side wall of the socket 48 so as to be able to contact the size of the lighter 50, as seen in FIG. 4. When the user removes the lighter 50 from the socket 48, the compression spring 62 will shift the plunger 58 to the position shown in FIG. 3. In this position the feeler pin 66 obstructs the lighter 50 from returning to the bottom of the socket 48. In other words, the lighter 50 does not seat on the bottom of the socket but instead is suspended partially out of the socket in a raised position (May Column 4, lines 43-63).
Claim 15. Modified Cook discloses that the socket 48 is designed to accommodate a cigarette lighter and could be redesigned to accommodate almost any type of cigarette lighter (May Column 4, lines 30-38). While May does not explicitly disclose a frictional or interference fit between the lighter and the socket, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size of the socket to create a frictional or interference fit since changes in size or relative dimensions do not patentably distinguish the claimed invention from the prior art (MPEP §2144.04(IV)(a)).
Claim 16. Modified Cook discloses that the socket 48 is oriented to extend into the interior of the basin to position the lighter at an angle between 30 and 90 degrees from a bottom surface of the basin (May Figures 3 and 4 where the angle between the bottom surface of housing 14 and the socket 48 is less than 90 degrees and more than 30 degrees).
Claim 18. Modified Cook discloses that the attachment component 202 is configured such that the lighter 300 is positioned adjacent (less than 90 degrees of rotation or less around the peripheral surface) the bowl of the water pipe (wherein the bowl is shown but not numbered in Figures 2 and 5 of Cook) (Cook Figures 2 and 5).

Claim 19. Cook discloses a method of using a water pipe 100 having a lighter holder attachment accessory 200. The water pipe 100 comprises a tubular stem 102 (chamber pipe) with a mouthpiece 104 at its top end and a water compartment 106 (basin defining an internal cavity) at the opposite end (Column 5, lines 3-21; Figure 1). A user places a small quantity of the smoking material in a bowl removably mounted on the exposed end of a down stem which is installed through the wall of a water compartment of the water pipe into a quantity of water therein (Column 1, lines 19-16; Figure 1 where the bowl is shown but not numbered). To employ the water pipe, a user places her or his lips within the circular end of a top mouthpiece on a tubular stem extending upright from the water compartment. Concurrently, as the user steadies the water pipe with one hand, the other hand is used to tilt a lighter in front of the bowl and actuate the lighter to produce a flame while the user inhales air from the smoke chamber of the tubular stem to draw the flame into the bowl to ignite the smoking material and also create a partial vacuum in the smoke chamber above the water in the water compartment (Column 1, lines 27-36).
Cook does not disclose a lighter receptacle integrated with the basin so as to extend into the internal cavity of the basin.

Since Cook teaches the existing need for water pipe users to attach a lighter to the water pipe so the lighter does not get separated from the water pipe and misplaced or lost (Column 1, lines 45-56). However, one of ordinary skill in the art before the effective filing date would have recognized that lighter storage sockets which are known in the art, such as that disclosed by May, offer the added benefit being integral with the water pipe itself, unlike the attachment apparatus of Cook which can itself be detached and misplaced or lost. Thus, it would have been obvious to one of ordinary skill in the art to modify the water pipe of Cook to add a lighter socket which extends into the internal cavity of the basin as taught by May (Figures 3 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747              


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747